Wright, J.,
dissenting. History will not commend today’s decision as the result achieved is contrary to both precedent and common sense.
Initially, I feel someone should discuss the obvious policy concerns raised by the opinion authored by the Chief Justice. Every member of this court realizes that we live in an industrial state. Likewise, every member of the court knows that to survive as an industrial state we must continue to offer a legal framework that is fair both to the working person and to his employer. Despite this avowed recognition, the lead opinion continues to articulate and expand upon a shortsighted legal doctrine which inures to the immediate benefit of a very narrow class of litigants. This doctrine provides a blueprint for conflict between management and labor. It will lead inevitably to the disinclination of new industry to locate in this state, further shrinkage of our present industrial complex, and resultant economic hardship for a broad class of working people.
The lead opinion contends that its decision is merely the logical extension of Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504], The Blankenship decision, despite the legal furor it has created, is in truth not a revolutionary decision. Blankenship stands for the proposition that if an employer purposely creates a working environment which causes injury or death to his employee, the employee or his estate may resort to the courts for redress unencumbered by the workers’ compensation laws. Although I respect the formalistic view that the Ohio Constitution precludes a cause of action such as that allowed in Blankenship, I am nevertheless inclined to accept the basic premise of that case so long as it is properly limited to injuries occurring in a deadly work environment.
The subsequent application and extension of Blankenship has been quite a different matter. The present case, like Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, is nothing more than an illegitimate progeny of Blankenship. In Jones this court, while proclaiming its adherence to Blankenship, created dual recovery for an employee by holding at 90 that “[t]he receipt of workers’ compensation benefits does not preclude an employee or his representative from pursuing a common-law action for damages against his employer for an intentional tort.” Nowhere in Blankenship is such an enhanced recovery envisioned. I agree completely with the dissenters in Jones that this result is directly at odds with the specific language of Section 35, Article II of the Ohio Constitution.
Today, the lead opinion has extended Blankenship beyond its illogical application in Jones. This case involves a simple dispute about money. Appellant Arkansas Best initially certified appellee George Balyint’s workers’ compensation claim to the Industrial Commission and commenced the payment of benefits. These payments were later suspended by *137the appellant because the appellee failed to provide required medical reports. Appellees claimed that the appellant wrongfully terminated the benefits. Mr. Balyint and his wife then brought this action for compensatory and punitive damages.
The matter proceeded to the trial court and was dismissed pursuant to Civ. R. 12(B)(6) due to the appellees’ failure to timely bring the action within the one-hundred-eighty-day period provided for in R.C. 4123.90. For the sake of discussion, I will concede that the actions of the appellant may not have been proper. However, when all is said and done, we are merely presented with a contractual dispute involving the alleged wrongful withholding of money. It is well-established in this state, and in our sister jurisdictions, that a depositor, creditor, or lender is limited to a simple action for money, plus interest and costs, when repayment of money is wrongfully withheld.
This case also could be treated as an insurance case and decided accordingly. However, the lead opinion has abandoned the common law as it relates to either an insurance claim or a claim for the wrongful withholding of money. Instead, the lead opinion buttresses its result by somehow extending Blankenship to the inapposite facts of this case. The question asks itself. What possible relation does this case have to the “deadly working environment” rationale espoused in Blankenship or, for that matter, Jones?
I believe this court should exercise some degree of self-restraint. While a judge should not refrain from applying a constitutional mandate nor retreat from risking public criticism in a righteous cause, courts should not be promiscuous in creating rights which crowd the dockets with unwarranted litigation. Stated simply, when a court fashions new law and creates new remedies for a perceived injustice, it should, at the very minimum, carefully consider the ramifications thereof. That most certainly has not occurred here.
As in certain other recent workers’ compensation cases, fairness and certainty in the law have been ignored. This result can only precipitate a situation where the Ohio General Assembly will be forced to reverse our actions by legislative fiat.
In sum, the law should recognize the claim of an employee who is injured or deprived of his life by the intentional actions of his employer arising out of his or her working environment. The law should not create a cause of action in tort coupled with punitive damages for every slight arising out of the employer-employee relationship. The lead opinion comes dangerously close to this latter result. I regard the reasoning of the lead opinion and its result as an anathema and, thus, I must respectfully dissent.